Citation Nr: 0635587	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
patella of the left knee.

2.  Entitlement to service connection for depressive 
disorder.

3.  Entitlement to a compensable evaluation for history of 
conversion reaction manifested by left knee pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated March 2003 and 
May 2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York that denied the veteran's 
claims of entitlement to service connection for depressive 
disorder and chondromalacia patella of the left knee, and 
entitlement to an increased rating for history of conversion 
reaction, currently rated 0 percent disabling.  The veteran 
perfected timely appeals of these determinations to the 
Board.

In October 2005, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).  The Board subsequently remanded the veteran's appeal 
for further development.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ).  
However, the veteran, in a June 2006 correspondence, canceled 
his request for a hearing.  The Board thus deems the 
veteran's request for an appeals hearing withdrawn.  See 38 
C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1.  The evidence as to whether the veteran currently has 
chondromalacia patella of the left knee due to, incurred in, 
or aggravated by service is in relative equipoise.

2.  The evidence of record does not show that the veteran has 
depressive disorder as a result of service, or as a result of 
his left knee pain.

3.  To the extent that the veteran suffers pain or functional 
impairment of his left knee, such impairment is most properly 
attributed to the veteran's diagnosed knee disability than to 
conversion reaction manifested by left knee pain.


CONCLUSION OF LAW

1.  Chondromalacia patella of the left knee was due to in-
service injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Depressive disorder was not due to, incurred during, or 
aggravated by in-service injury or disease.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2006).

3.  A compensable evaluation for history of conversion 
reaction manifested by left knee pain is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
December 2004 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claims were readjudicated.  Thus, the Board determines that 
any defect concerning the timing of the VCAA notice 
requirements was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Notice on these two elements was provided to the veteran in 
August 2006.  Thus, the Board determines that any defect 
concerning the timing of such notice requirements was 
harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, VA examinations including a knee 
examination and mental disorder examination, private medical 
records, a letter from the veteran's private physician, and 
written statements by the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.



II.  Service connection

The veteran claims entitlement to service connection for both 
chondromalacia patella of the left knee and depressive 
disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Chondromalacia patella of the left knee

Both in a December 2003 letter by his private physician and 
on February 2003 VA knee examination, the veteran was 
diagnosed with chondromalacia patella of the left knee.  This 
diagnosis was based largely on an October 2002 magnetic 
resonance imaging (MRI) of the left knee, which revealed 
chondromalacia of the patella and small joint effusion.

The veteran's service medical records are furthermore 
positive for an in-service knee injury.  It is noted that in 
July 1964, the veteran fell and struck his left knee on the 
corner of a step, that the veteran was hospitalized for 12 
days after, and that the veteran complained of pain and 
inability to straighten his leg.  Physical examination on the 
veteran's admittance after his injury was completely normal 
except that the knee was rigidly held at 20 degrees flexion 
and could not be extended actively or passively.  The veteran 
was diagnosed as having a psychophysiologic reaction, 
musculoskeletal, presumably secondary to contusion of 
quadriceps musculature.  The veteran's rigid flexion of the 
knee was noted to completely relax after the injection of 1 
percent xylocaine into the patellar tendon.  The veteran was 
discharged despite continued complaints, with minimal limp 
and knee completely straight.  The veteran underwent physical 
therapy from August 1964 to February 1965, and continued to 
complain of knee pain and lack of mobility although no 
physical knee disorder was ever noted.  The veteran reported 
on separation examination in March 1965 that he had sustained 
a left knee injury and still had left knee pain.

On VA knee examination in February 2003, the examiners opined 
that it was less likely than not that the veteran's current 
knee problems were related to the veteran's in-service knee 
trauma.  The examiners based this opinion that on the lack of 
medical treatment of the veteran's knee between 1965 and 
2002.

In a letter dated in December 2003, the veteran's private 
physician expressed the opinion that the current condition of 
the veteran's left knee was causally related to the veteran's 
in-service injury in July 1964.  This opinion was based on 
examination of the veteran, x-ray and MRI tests, and a review 
of the veteran's service medical records.

On reviewing the record, the Board finds the evidence to be 
in relative equipoise.  The Board notes that in receiving 
treatment for his in-service knee injury, the veteran was not 
diagnosed with any knee problem other than a 
psychophysiologic reaction.  The Board also notes that the 
veteran did not seek treatment for his knee until nearly 40 
years after his period of service, and that during that time 
the veteran reported working as a movie stunt man for many 
years.

However, the Board also notes the fact that there was no MRI 
of the veteran's knee of record until the October 2002 MRI, 
which first revealed the veteran's condition of 
chondromalacia of the patella.  Also, the veteran's service 
medical records suggest that it was the patellar region where 
the veteran complained of pain, and that during his initial 
treatment it was an injection of anesthesia into his patellar 
tendon that gave him relief.  Furthermore, the February 2003 
VA examiners, although asserting that the veteran's knee 
condition was probably not related to service, offered no 
alternative explanation as to the etiology of the veteran's 
chondromalacia of the patella.

As the Board determines that the evidence is in relative 
equipoise, service connection is warranted for chondromalacia 
of the patella.

B.  Depressive disorder

The veteran argues that he is entitled to service connection 
for depressive disorder, including as secondary to his left 
knee problem.

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310(a).  
Furthermore, a disability which is aggravated by a service-
connected disability may be service-connected to the degree 
that the aggravation is shown.  38 C.F.R. § 3.310(b); see 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended, effective 
October 10, 2006.  The intent of this amendment was to 
conform VA regulations to Allen v. Brown, 7 Vet. App. 439 
(1995), which clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Throughout 
this appeal, the holding of Allen has been applied by VA in 
adjudicating the veteran's claim.  Therefore, the change in 
38 C.F.R. § 3.310 has not substantively changed the Board's 
analysis in this case.

In the instant case, the veteran's service medical records 
are negative for complaints or treatment of depression or 
depressive disorder.

The veteran's VA treatment records indicate that the veteran 
sought treatment in August 2001 for depressed mood, which the 
veteran claimed he had been experiencing since 1998.  Noted 
to be the veteran's current stressors were his father's 
Alzheimer's, his elderly mother, and his claim for 
disability.

The veteran was afforded a VA examination for mental 
disorders in February 2003.  On examination, the veteran was 
assessed as having depressive disorder, not otherwise 
specified.  The examiner opined that the veteran's depression 
was somewhat related but not totally to pain and functional 
impairment in his left knee.

Based on the above evidence, the Board finds that a 
preponderance of the evidence weighs against the veteran's 
claim of depressive disorder.  The Board notes that there is 
no evidence linking the veteran's depressive disorder to 
service, and according to the medical history reported by the 
veteran to VA, his depression started in 1998.  The Board 
furthermore notes that knee pain was not listed as a stressor 
for the veteran in the earliest VA treatment records of the 
veteran's depression.  Accordingly, service connection is not 
warranted for depressive disorder in this case.

Although the veteran may believe that he currently suffers 
depressive disorder due to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Increased rating

The veteran argues that he is entitled to a compensable 
rating for his conversion reaction manifested by left knee 
pain.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

In light of the evidence of record, the Board determines that 
an increased rating for conversion reaction manifested by 
left knee pain is not warranted in the instant case.  On VA 
psychological examination in February 2003, it was noted that 
in the examiners opinion, the veteran did not meet the 
medical criteria for conversion disorder.  The Board notes, 
furthermore, that the veteran has a current diagnosis of 
chondromalacia of the left patella.  Therefore, to the extent 
that the veteran suffers pain or functional impairment of his 
left knee, such impairment is most properly attributed to the 
veteran's diagnosed knee disability.  There is, in short, no 
evidence that the veteran's service-connected conversion 
disorder is responsible for any additional functional 
impairment in the veteran.  See 38 C.F.R. § 4.10.








ORDER

1.  Entitlement to service connection for chondromalacia 
patella of the left knee is granted.

2.  Entitlement to service connection for depressive 
disorder, including as secondary to a knee disability, is 
denied.

3.  Entitlement to a compensable evaluation for history of 
conversion reaction manifested by left knee pain is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


